DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. Patent Application No. 16/042,944, filed July 23, 2018 which claims the benefit of priority to U.S. Provisional Patent Application No. 62/626,994, filed February 6, 2018, and U.S. Provisional Patent Application No. 62/536,288, filed July 24, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 23, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Claims 20-39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,101,609 and claims 1-24 of U.S. Patent No. 10,622,770 in view of Green (US 2015/0357762). For example, see the chart below. The above patents does not teach the mechanism is a sliding mechanism (claims 22, 33), wherein the first modular outlet device and the second modular outlet device are removably coupled to the third housing via a sliding mechanism (claim 36). Green (US 2015/0357762) teaches mechanism includes a button (112) located on at least one of the housing or the inner wall housing (10) that when pressed disconnects the housing from the inner wall housing in such a way that the housing is disconnected in a sliding motion by simply pulling the devices apart.

Current Application 
16/806,433
Patent US 11,101,609
20. (New) A device, comprising: a housing enclosing: at least a portion of an electronic device, a wireless network interface in communication with the electronic device, and a switch configured to control the electronic device in response to a command received by the wireless network interface; an inner wall housing configured to removably couple to a socket; and a mechanism configured to removably couple the housing to the inner wall housing.
1. A device, comprising: a housing configured to couple to an electric socket, the housing enclosing: a portion of an electronic device, a wireless network interface in communication with the electronic device, the wireless network interface configured to receive signals from the electronic device, transmit data based on the received signals to a computing device, and receive commands from the computing device, and a switch configured to control the electronic device in response to a command received by the wireless network interface and a button…
  
2. (Currently amended) The device of claim 1, further comprising: an inner wall housing configured to couple to and to interface with power lines , wherein the housing is configured to removably attach to the inner wall housing, and when attached bring the power lines into electrical connection with the electronic device and the wireless network interface.

21. (New) The device of claim 20, wherein the housing, when coupled to the inner wall housing, brings power lines into electrical connection with the electronic device and the wireless network interface.
2. (Currently amended) The device of claim 1, further comprising: an inner wall housing configured to couple to and to interface with power lines , wherein the housing is configured to removably attach to the inner wall housing, and when attached bring the power lines into electrical connection with the electronic device and the wireless network interface.
22. (New) The device of claim 20, wherein the mechanism is a sliding mechanism.
n/a
23. (New) The device of claim 22, wherein the mechanism includes a button located on at least one of the housing or the inner wall housing that when pressed disconnects the housing from the inner wall housing.
n/a
24. (New) The device of claim 20, wherein the electronic device is at least one of a wireless network signal booster, a wireless network access point, or a thermostat.
4. (Original) The device of claim 1, wherein the electronic device comprises a wireless network signal booster.

6. (Original) The device of claim 1, wherein the electronic device comprises a wireless network access point.

7. (Original) The device of claim 1, wherein the electronic device comprises a thermostat.
25. (New) The device of claim 20, wherein the electronic device includes at least one of a LCD, a touch screen, a USB charger, a temperature sensor, a speaker, a microphone, or a light.
9. (Original) The device of claim 1, wherein the electronic device comprises an LCD or touch screen.

10. (Original) The device of claim 1, wherein the electronic device comprises a USB charger.

11. (Original) The device of claim 1, wherein the electronic device comprises a temperature sensor or thermostat control unit.

12. (Original) The device of claim 1, wherein the electronic device comprises a short-range wireless communication protocol speaker or microphone.

13. (Original) The device of claim 1, wherein the electronic device comprises a light.
26. (New) The device of claim 20, wherein the electronic device is component of a home security system including at least one of a motion detector, a thermal camera, a light sensor, or a camera.
6. (Original) The device of claim 1, wherein the electronic device comprises a wireless network access point.

7. (Original) The device of claim 1, wherein the electronic device comprises a thermostat.

8. (Original) The device of claim 1, wherein the electronic device comprises a component of a home security system including one or more of a motion detector, a thermal camera, a light sensor, and a camera.
27. (New) The device of claim 20, wherein the wireless network interface includes a Wi-Fi chip.
5. (Original) The device of claim 1, wherein the wireless network interface includes a Wi-Fi chip.
28. (New) The device of claim 20, wherein the wireless network interface is configured to receive signals from the electronic device, transmit data based on the received signals to a computing device, and receive commands including the command from the computing device.
1. (Currently amended) A device, comprising: a housing configured to couple to an electric socket, the housing enclosing: a portion of an electronic device, a wireless network interface in communication with the electronic device, the wireless network interface configured to receive signals from the electronic device, transmit data based on the received signals to a computing device,
30. (New) An outlet device, comprising: a housing; an electronic device; a wireless network interface configured to communicate with the electronic device; a switch configured to control the electronic device in response to a command received by the wireless network interface; and a mechanism configured to removably couple the housing to an inner wall housing.
1. A device, comprising: a housing configured to couple to an electric socket, the housing enclosing: a portion of an electronic device, a wireless network interface in communication with the electronic device, the wireless network interface configured to receive signals from the electronic device, transmit data based on the received signals to a computing device, and receive commands from the computing device, and a switch configured to control the electronic device in response to a command received by the wireless network interface and a button…
  
2. (Currently amended) The device of claim 1, further comprising: an inner wall housing configured to couple to and to interface with power lines , wherein the housing is configured to removably attach to the inner wall housing, and when attached bring the power lines into electrical connection with the electronic device and the wireless network interface.
31. (New) The outlet device of claim 30, wherein the inner wall housing is configured to removably couple to an electrical socket.

1. A device, comprising: a housing configured to couple to an electric socket..

2. The device of claim 1, further comprising: an inner wall housing configured to couple to and to interface with power lines , wherein the housing is configured to removably attach to the inner wall housing,
32. (New) The outlet device of claim 30, wherein the housing, when coupled to the inner wall housing via the mechanism, brings power lines into electrical connection with the electronic device and the wireless network interface.


..button (claim 1)

2. (Currently amended) The device of claim 1, further comprising: an inner wall housing configured to couple to and to interface with power lines , wherein the housing is configured to removably attach to the inner wall housing, and when attached bring the power lines into electrical connection with the electronic device and the wireless network interface.
33. (New) The device of claim 30, wherein the mechanism is a sliding mechanism.

n/a
34. (New) The device of claim 33, wherein the mechanism includes a button located on at least one of the housing or the inner wall housing that when pressed disconnects the housing from the inner wall housing.

Button.. (claim 1)
35. (New) A system comprising: a first modular outlet device comprising: a first housing that encloses at least a portion of a first electronic device and a first wireless network interface in communication with the first electronic device; a second modular outlet device comprising: a second housing that encloses at least a portion of a second electronic device and a second wireless network interface in communication with the second electronic device; and a third housing configured to removably couple to a wall socket, wherein the first modular outlet device and the second modular outlet device are removably coupled to the third housing. wherein at least one of the first housing or the second housing includes a button that when pressed disconnects the first housing and the second housing from the third housing.

15. A system comprising: a first modular outlet device comprising: a first housing configured to couple to an electric socket that encloses a portion of a first electronic device and a first wireless network interface in communication with the first electronic device, the first wireless network interface configured to receive signals from the first electronic device, transmit data based on the received signals to a computing device, and receive commands from the computing device, and a button on the first housing configured to disconnect the first housing from the electric socket (third housing); and a second modular outlet device comprising: a second housing configured to couple to the electric socket that encloses a portion of a second electronic device and a second wireless network interface in communication with the second electronic device, the second wireless network interface configured to receive signals from the second electronic device, transmit data based on the received signals to a computing device, and receive commands from the computing device, and a button on the second housing configured to disconnect the second housing from the electric socket (third housing).
36. (New) The system of claim 35, wherein the first modular outlet device and the second modular outlet device are removably coupled to the third housing via a sliding mechanism.
n/a
37. (New) The system of claim 35, comprising: a computing device comprising a memory configured to store instructions, and a processor to execute the instructions to perform operations comprising: receiving information from the first and second modular outlet devices, generating commands based on the information, and transmitting the commands to the first and second modular outlet devices to change operation of at least one of the first and second modular outlet devices.

17. The system of claim 16, further comprising: a computing device comprising a memory configured to store instructions, and a processor to execute the instructions to perform operations comprising: receiving information from the first and second modular outlet devices, generating commands based on the received information, and transmitting the commands to the first and second modular outlet devices to cause a change in operation of one or both of the first and second modular outlet devices.
38. (New) The system of claim 35, wherein at least one of the first electronic device or the second electronic device is a motion detector, thermal camera, light sensor, camera, or temperature sensor.
18. The system of claim 15, wherein the first electronic device or the second electronic device is one of a motion detector, thermal camera, light sensor, camera, or temperature sensor.
39. (New) The system of claim 35, comprising: a smart phone interface that permits a user to control at least one of the first electronic device or the second electronic device.
19. The system of claim 15, further comprising: a smart phone interface that permits a user to control the first electronic device or the second electronic device.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848